              Case 1:20-cv-05410 Document 1 Filed 07/14/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN OF NEW YORK

 Richard Sunwoo,
                                                       No.:
                                Plaintiff,

                        v.                                          COMPLAINT

JPMorgan Chase & Co., JPMorgan Chase Bank,                    JURY TRIAL DEMANDED
National Association, JPMorgan Chase Severance
Pay Plan Administrator, and Does 1-50,

                                Defendants.


                                         COMPLAINT
                                  AND DEMAND FOR JURY TRIAL

         Plaintiff Mr. Richard Sunwoo (“Plaintiff” or “Mr. Sunwoo”), by and through his attorneys,

The Ottinger Firm, P.C., as and for his Complaint in this action against JPMorgan Chase & Co.

(“JPMC”), JPMorgan Chase Bank, National Association (“JPMCNA”), JPMorgan Chase

Severance Pay Plan Administrator (“JPMCSPPA”), and Does 1–50 (“Does”) (collectively,

“Defendants”), alleges upon personal knowledge and upon information and belief as to other

matters as follows:

                                  NATURE OF THE CLAIMS

         1.     Mr. Sunwoo brings this action against his former employer JPMC and all other

Defendants to redress Defendants’ unlawful conduct against Mr. Sunwoo for breach of the Release

Agreement (Exhibit A, Release Agreement), or, in the alternative, Defendants’ failure to fairly

administrator Defendants’ Severance Plan.

         2.     Respondent’s unlawful conduct was knowing, malicious, willful and wanton,

and/or showed a reckless disregard for Mr. Sunwoo, which has caused and continues to cause him




                                                 1
ROCK1800025
              Case 1:20-cv-05410 Document 1 Filed 07/14/20 Page 2 of 10




to suffer substantial economic and noneconomic damages, and severe mental anguish and

emotional distress.

                                 JURISDICTION AND VENUE

         3.    This Court has subject matter jurisdiction pursuant to E.R.I.S.A. §§ 502, 503 et.

seq., 29 U.S.C. § 1132 et seq. This Court has supplemental jurisdiction over Plaintiff’s state law

claims pursuant to 28 U.S.C. § 1367.

         4.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391, because the unlawful

conduct that gave rise to these claims primarily occurred in this District.

                                         THE PARTIES

       5.      Plaintiff Sunwoo is an individual and resident of New York, New York. Mr.

Sunwoo was employed by JPMC from 2002 until September 2018. During his employment with

Respondent, Mr. Sunwoo received numerous promotions. Mr. Sunwoo’s ultimate title at

JPMorgan Chase & Co. was Private Client Advisor.

         6.    Defendant JPMC is a financial services provider specializing in, among other

things, wealth management. Defendant JPMC operates in over 100 countries and employees over

250,000 people. Defendant JPMC resides in New York City, New York and employed Mr.

Sunwoo.

         7.    Defendant JPMorgan Chase Bank, National Association, is the JPMorgan Chase

Severance Pay Plan Sponsor.

         8.    Defendant JPMorgan Chase Severance Pay Plan Administrator is the JPMorgan

Chase Severance Pay Plan Administrator.

         9.    Does 1-50 are the other individuals who are and/or were in active control and

management of the Company, regulated the employment of persons employed by the Company,



                                                 2
ROCK1800025
               Case 1:20-cv-05410 Document 1 Filed 07/14/20 Page 3 of 10




including Mr. Sunwoo. As soon as the Does true identities are learned, Mr. Sunwoo will seek to

add them as individual Defendants in their personal and corporate capacities through the

appropriate motion in compliance with all local rules.

                                        FACTUAL ALLEGATIONS

         1.       On August 3, 2018, Mr. Sunwoo received a letter from Respondent informing him

that his employment with the company would end on September 16, 2018, due to changes in

staffing needs (Exhibit B, Notice Letter). The Notice Letter also states:

         If you do not secure a position within the Firm by your termination date, provided you comply with your
         employment obligation described herein, you will be eligible for a payment equal to 48 weeks of
         severance-eligible compensation, based on annual eligible compensation of $400,000, reduced by any non-
         working notice period, in accordance with the terms of the Severance Plan. Your severance payments will
         be paid to you in one lump sum, provided that you timely execute the Release Agreement (“Release”), and
         further provided you comply with your employment obligations described herein. (Emphasis added.)

         The severance pay and related benefits and services outlined in this letter (which are conditioned upon
         signing the Release), exceed any pay and/or benefits you would be eligible to receive if you do not sign the
         Release.

         If the Firm receives your executed Release within the required time frame, subject to your compliance with
         your employment obligations described herein, your severance payment will be made within two regularly
         scheduled pay periods after your termination date. …

         2.       Mr. Sunwoo spoke with JPMC’s authorized representatives at least three times after

receiving the Notice Letter offering 48 weeks of pay calculated on an annual eligible base

compensation of $400,000.

         3.       JPMC’s authorized representatives informed Mr. Sunwoo their calls were being

conducted on a recorded line.

         4.       Mr. Sunwoo asked JPMC’s authorized representative to confirm that if he executed

the requested Release Agreement, Mr. Sunwoo would receive 48 weeks of pay calculated on an

annual eligible base compensation of $400,000.

         5.       JPMC’s authorized representative clearly and repeatedly confirmed that Mr.

Sunwoo, would receive 48 weeks of pay calculated on an annual eligible base compensation of



                                                          3
ROCK1800025
              Case 1:20-cv-05410 Document 1 Filed 07/14/20 Page 4 of 10




$400,000 in exchange for executing the requested Release Agreement. JPMC’s authorized

representative used the foregoing exact words in confirming the amount of 48 weeks of pay

calculated on an annual eligible base compensation of $400,000.

         6.      On September 3, 2018, Mr. Sunwoo entered into a Release Agreement with

Respondent. Pursuant to the terms of the Release Agreement (Exhibit A), Mr. Sunwoo released

all claims related to his employment with the company in exchange for the pay described in the

Notice Letter. The Release Agreement reads in relevant part:

         I, Richard Sunwoo (U432310), sign this Release Agreement (“Release”) in exchange for the
         severance pay, severance related benefits and career services described in the Notice Letter to me
         dated August 3, 2018 (the “Notice Letter”). The notice letter is incorporated into this release by
         reference. (Emphasis added.)

         I, Richard Sunwoo (U432310), sign this Release Agreement (“Release”) in exchange for the
         severance pay, severance related benefits and career services described in the Notice Letter to me
         dated August 3, 2018 (the “Notice Letter”). The notice letter is incorporated into this release by
         reference.

         I understand that this Release will be binding on me, my heirs, assigns, representatives and estate.
         I hereby release JPMorgan Chase & Co. (and any predecessor or successor entities thereof), …
         any fiduciaries of any employee benefit plan (collectively, the "Company") from all liability for
         any claims or potential claims relating to my employment with the Company and/or the
         termination of my employment, subject to the exceptions listed below. I understand that "claims"
         includes claims I know about and claims I do not know about, as well as the continuing effects of
         anything that happened before I sign below.

         The claims covered by this Release include but are not limited to the following, to the extent such
         claims may be waived or released under applicable law:

                     •   any claims under any federal, state or local law, including, but not limited
                         to, … the Employee Retirement Income Security Act of 1974 ("ERISA")
                         including, but not limited to, breach of fiduciary duty and equitable claims
                         arising under 1132(a)(3) of ERISA, …

         The following are claims that I am not releasing:

                     •   any rights or claims … (ii) under the terms of the Notice Letter …

         Agreement Not to Sue
         I agree that I will not file a lawsuit or initiate any other legal proceedings for money or
         other relief in connection with the claims I am releasing above. …




                                                      4
ROCK1800025
              Case 1:20-cv-05410 Document 1 Filed 07/14/20 Page 5 of 10



         Continuing Obligations, Code of Conduct
         By signing below, I agree to the terms of the Notice Letter and my continuing obligations
         outlined below. …

         I understand that the Company views its relationships with its employees and customers as
         important and valuable assets. I acknowledge that information about the Company's
         customers including their identities, preferences and transactions with the Company, as
         well as information concerning the identity of employees of the Company, constitutes
         proprietary and confidential information belonging to the Company which was assembled
         and developed over time through the expenditure of significant resources and substantial
         effort. Accordingly, during the remainder of my employment and for a period of one year
         after the date my employment terminates (or any longer period specified in any equity
         award or other agreements applicable to me), I will not, on my own behalf or on behalf of
         any other party, without the prior written consent of the Director of Human Resources of
         the Company or his or her delegate:

         1. solicit, induce, or encourage any of the Company's then current employees to leave the
         Company or to apply for employment elsewhere;

         2. hire any employee or former employee who was employed by the Company on the date
         my employment terminates, unless the individual's employment with the Company
         terminated because his or her job was eliminated, or the individual's employment with the
         Company has been terminated for more than six months; or

         3. solicit, induce, or encourage to leave the Company, or divert or attempt to divert from
         doing business with the Company, any then current customers, suppliers, or other persons
         or entities that were serviced by me or whose names became known to me by virtue of my
         employment with the Company, or otherwise interfere with the relationship between the
         Company and such customers, suppliers, and other persons or entities. This does not apply
         to publicly known institutional customers that I service after my employment with the
         Company terminates without the use of the Company's confidential or proprietary
         information.

         If I am bound by additional post-employment obligations to the Company set forth in other
         agreements I have with the Company or in policies applicable to me, including (but not
         limited to) incentive plans, equity awards, line of business policies, sales agreements or
         other compensation/employment agreements, those restrictions and obligations remain in
         full force and effect, to the extent allowed by applicable law.

         I understand that if I am subject to any agreement to arbitrate disputes with the Company
         that arbitration agreement is not superseded by this Agreement and remains in full force
         and effect. …

         Enforcement of Release
         I agree that violating my continuing obligations outlined in this Release will be considered
         a material breach of this Release and that in such a case it will be appropriate for the
         Company to take legal action to ask for money and an injunction. I agree that any injunction
         the Company obtains will be in addition to any money damages. I further understand that
         if I violate the terms of this Release, any of the severance pay and benefits I received
         because of this Release or the Notice Letter will stop and/or be due and owing to the
         Company.

                                                      5
ROCK1800025
              Case 1:20-cv-05410 Document 1 Filed 07/14/20 Page 6 of 10




         I agree that, to the extent not preempted by federal law, this Release and the Notice Letter
         will be governed by the laws of the State of New York.

         …

         Deadline to Return; Knowing and Voluntary Agreement
         I understand and agree that I have until 9/16/2018 to sign this Release.

         By signing below, I confirm that I have read this Release, understand it, agree to it and sign
         it knowingly and voluntarily. I agree that I am signing this Release in exchange for benefits
         to which I would not otherwise be entitled. I am hereby advised to discuss this Release
         with an attorney of my choosing (at my own expense) prior to the execution of this Release.
         I agree that I have been given a reasonable period of time (at least forty-five (45) calendar
         days) to review, consider and sign this Release. I agree that any modification, material or
         otherwise, made to this Release does not restart or affect in any manner the original (forty-
         five (45) calendar days) consideration period. I understand that I may change my mind and
         revoke this Release within seven (7) days of signing it by executing my revocation within
         that seven-day period.

         Entire Agreement
         I understand that this Release and the Notice Letter set forth the entire agreement and fully
         supersede any and all prior agreements or understandings between the Company and me
         regarding the subject matter thereof. I further understand and agree that this Release and the
         Notice Letter may not be altered, amended, modified, superseded, canceled or terminated except
         by an express written agreement signed by both the Company and me that specifically references
         this Release and the Notice Letter


       10.       In sum, under the Release Agreement and incorporated Notice Letter, Respondent

is obligated to pay Mr. Sunwoo 48 weeks of pay based on annual eligible compensation of

$400,000, or $369,230.77.

       11.       It is undisputed that Mr. Sunwoo fully performed all obligations required of him to

entitle him to the full and correct amount of payment described in the Release Agreement.

       12.       The Release Agreement’s revocation period expired on September 11, 2018, and at

that time the Release Agreement became a fully integrated binding agreement.

       13.       All monies due were to be paid to Mr. Sunwoo within two pay periods of his

September 16, 2018 termination date.




                                                       6
ROCK1800025
               Case 1:20-cv-05410 Document 1 Filed 07/14/20 Page 7 of 10




       14.      Defendants caused only $30,769 to be paid to Mr. Sunwoo within the two-pay

period window of time.

       15.      Mr. Sunwoo immediately contacted Defendants’ authorized representative after

receiving the incorrect amount of payment from Defendants. Mr. Sunwoo informed Defendants'

authorized representative he received only $30,769 as opposed to $369,230.77. Defendants’

authorized representative listened to Mr. Sunwoo, and then informed Mr. Sunwoo that she would

speak with the appropriate JPMC individuals and be in touch as quickly as possible. Defendants’

authorized representative did not contact Mr. Sunwoo at any time in the future. Mr. Sunwoo made

further attempts to speak with appropriate JPMC representatives, but all of Mr. Sunwoo’s efforts

were futile.

       16.      On December 4, 2018, Mr. Sunwoo initiated an arbitration against JPMC seeking

to compel the correct amount of payment due and outstanding (i.e., $338,461.55).

       17.      On April 30, 2019, Arbitrator Jacquelin Drucker erroneously dismissed Mr.

Sunwoo’s arbitration against Defendants as a claim for additional benefits pursuant to a severance

plan governed by E.R.I.S.A as opposed to a claim demanding the correct amount of pay be issued

in light of Defendant’s breach of the fully integrated Release Agreement.

       18.      On April 14, 2020, Defendants issued Mr. Sunwoo a final decision under the

JPMorgan Severance Plan denying Mr. Sunwoo’s demand Defendants pay Mr. Sunwoo all monies

outstanding.

                         AS AND FOR A FIRST CAUSE OF ACTION

                                       Breach of Contract

       19.      Mr. Sunwoo re-alleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs of this Complaint herein as if fully restated.



                                                 7
ROCK1800025
              Case 1:20-cv-05410 Document 1 Filed 07/14/20 Page 8 of 10




       20.     The Release Agreement is a valid and binding contract that Mr. Sunwoo executed

on September 3, 2018.

       21.     Mr. Sunwoo performed all conditions, covenants, and promises required on his part

in accordance with the terms and conditions of the Release Agreement.

       22.     Defendants have voluntarily, knowingly, unjustifiably, and inexcusably breached

their obligations under the Release Agreement by failing to pay Mr. Sunwoo the $369,230.78 owed

to him pursuant to the terms of the Release Agreement and the incorporated Notice Letter. To date,

Defendants have only paid Mr. Sunwoo $30,769.23, leaving Defendants liable for the sum of

$338,461.55.

       23.     As a direct and proximate result of Defendants’ breaches, Mr. Sunwoo has suffered,

and will continue to suffer, general and special damages to be proven at the trial in this Action.

       24.     As a direct and proximate result of Defendants’ breaches, Mr. Sunwoo has incurred

costs and expenses, including attorneys’ fees, and is entitled to recover said costs and expenses,

including all reasonable attorneys’ fees.

                           AS AND FOR A SECOND CAUSE OF ACTION

                                     Fraudulent Misrepresentations

       25.     Claimant re-alleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs of this Complaint herein as if fully restated.

       26.     Defendants made representations of a material existing fact and knew those

representations to be false and did so intentionally for a deceptive purpose.

       27.     Defendants’ fraudulent representations were the direct and proximate cause of

Claimant’s injuries.




                                                 8
ROCK1800025
              Case 1:20-cv-05410 Document 1 Filed 07/14/20 Page 9 of 10




        28.    In addition to monetary damages, Mr. Sunwoo has suffered costs and expenses as

a result of Defendants’ wrongful conduct and is entitled to recover his costs and expenses,

including reasonable attorneys’ fees.

        29.    In addition to monetary damages and costs and expenses, Defendants’ conduct was

knowing, willful and egregious. Claimant is entitled to recover compensatory and punitive

damages to be proven at the trial in this Action.

                               AS AND FOR A THIRD CAUSE OF ACTION

                  Claim for Benefits and Other Appropriate Relief under E.R.I.S.A.

        30.    Mr. Sunwoo re-alleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs of this Complaint herein as if fully restated.

        31.    E.R.I.S.A § 502 et seq., 29 U.S.C. § 1132 et seq., authorizes a participant or

beneficiary of a plan to bring a civil action to recover benefits due under the terms of the plan, to

enforce his rights under the term of the plan, and to clarify his rights to future benefits under the

plan.

        32.    Defendants refusal to pay Mr. Sunwoo the correct amount of payment due and

outstanding (i.e., $338,461.55) is a violation of Mr. Sunwoo’s rights under JPMorgan & Chase,

Co.’s Severance Plan governed by E.R.I.S.A §§ 502, et seq., 503, et seq. and other applicable rules,

regulations, and statutes.

        33.    Defendants refusal to pay Mr. Sunwoo the correct amount of payment due and

outstanding (i.e., $338,461.55) is a violation that has and continues to damage Mr. Sunwoo.

        34.    Defendants’ conduct is the actual and proximate cause of injury and damage to Mr.

Sunwoo in the amount of $338,461.55 as well as other amounts (including litigation costs and

reasonable attorneys’ fees).



                                                    9
ROCK1800025
              Case 1:20-cv-05410 Document 1 Filed 07/14/20 Page 10 of 10




                                     PRAYER FOR RELEIF

         WHEREFORE, Plaintiff prays that this Court grant judgment in his favor against

Defendants, containing the following relief:

    A. An order declaring Defendants’ conduct complained of herein to be unlawful;

    B. An award of damages in an amount to be determined at trial, plus prejudgment interest;

    C. An award of damages in an amount to be determined at trial plus prejudgment interest,

         for any and all other economic losses suffered by Mr. Sunwoo;

    D. An award of statutory, liquidated and compensatory damages in an amount to be

         determined at trial, plus prejudgment interest;

    E. An award of compensatory damages in an amount to be determined at trial, plus

         prejudgment interest;

    F. An award of punitive damages in an amount to be determined at trial, plus prejudgment

         interest;

    G. An award of costs incurred by Mr. Sunwoo in this action, including but not limited to

         reasonable attorneys’ fees to the fullest extent permitted by law; and

    H. Such other and further relief as the Court may deem just and proper.

Dated: July 8, 2020
       New York, New York
                                                       Yours, etc.
                                                       THE OTTINGER FIRM, P.C.



                                                       Benjamin D. Weisenberg
                                                       450 Lexington Ave.
                                                       4th Floor
                                                       New York, New York 10017
                                                       Telephone: (212) 571-2000
                                                       Facsimile: (212) 571-0505
                                                       benjamin@ottingerlaw.com
                                                       COUNSEL FOR PLAINTIFF

                                                  10
ROCK1800025
